DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2020 has been placed in record and considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C 103 as being unpatentable over Min (2017/0293838), hereon referred to as Min, in view of Chen et al (US 2019/0258927), and hereon referred to as Chen. 

	In regards to claims 1, 9 & 16 Min discloses generating, via a deep learning network, a set of input feature vectors based on input data for a deterministic data processing model (We update these synthetic exemplars and the embedding parameters of shallow HOPE in a deterministic Expectation-Maximization; The binarizing operation uses a value for each element of the low-dimensional embedding vectors generated by the high-order convolutional neural network, if the value is nonnegative, we output +1, otherwise, −1; multiple images such as in the case of one or more video sequences can be input and processed in accordance; For each input data point iε(1, . . . , n), the parameters of DHOEL including the parameters of the deep high-order convolutional neural network and the exemplars are learned; The learning process 605 may include one or more feature vectors (individually and collectively denoted by the figure reference 610) and one or more synthetic exemplars (individually and collectively denoted by the figure reference 620). The learning process 605 may pass the one or more feature vectors; Paragraphs 0038; 0040-0046; 0057); and determining a variation between the set of output feature vectors and the output data (But also jointly synthesizes a set of exemplars to conduct efficient large-scale data summarization capturing essential data variations and to increase computational efficiency by thousands of times for fast kNN classification with matched or exceeded accuracy as in the input space; The input devices are used to input and output information to and from system; Paragraphs 0022; 0052-0060; Fig.1-3).   
	However, Min does not disclose providing the set of input feature vectors to a trained AI model, wherein the trained AI model generates a set of output feature vectors that corresponds to an output data of the deterministic data processing model;  and iteratively performing incremental learning of the AI model based on the determined variation. In an analogous art Chen discloses providing the set of input feature vectors to a trained AI model, wherein the trained AI model generates a set of output feature vectors that corresponds to an output data of the deterministic data processing model (the provider machine learning model is used to transform output data samples to be provided to the acquirer among data samples of the provider into corresponding output feature vectors respectively. Specifically, the output data sample desired to be provided to the acquirer may be input to the “provider machine learning model” and output of the model is used as the output feature vector. Here, the “provider machine learning model” may transform the input data sample into an irreversible output feature vector, and such an output feature vector is particularly suitable for a particular usage scenario, for example the scenario which is the same with or similar to the scenario targeted by the provider machine learning model; Paragraphs 0030-0036 Fig.1-3); and iteratively performing incremental learning of the AI model based on the determined variation (The feature of the searched output data sample is transformed into the output feature vector using the previously trained provider machine learning model; Paragraphs 0080-0088).
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Min, with the teachings disclosed by Chen regarding providing the set of input feature vectors to a trained AI model, wherein the trained AI model generates a set of output feature vectors that corresponds to an output data of the deterministic data processing model; and iteratively performing incremental learning of the AI model based on the determined variation.. The suggestion/motivation of the combination would have been to provide additional security in data exchange with respect to machine learning (Chen; Paragraph 0001). 
	In regards to claims 2 & 10, the combination of Min and Chen discloses wherein the deep learning network is Conditional Generative Adversarial Network (CGAN), and the set of input feature vectors is compressed in size with respect to the input data and the set of output feature vectors is compressed in size with respect to the output data (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of Min and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claims 3, 11 & 17, the combination of Min and Chen discloses generating, via the deep learning network, a training set of input feature vectors based on training input data associated with the deterministic data processing model and a training set of output feature vectors based on training output data associated with the deterministic data processing model (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of Min and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claims 4, & 12, the combination of Min and Chen discloses training the AI model to perform functions of the deterministic data processing model, wherein training the AI model comprises: providing the training set of input feature vectors and the training set of output feature vectors as input to the AI model, wherein the AI model is trained to generate the training set of output feature vectors based on the training set of input feature vectors as input (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of Min and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claims 5, 13 & 18, the combination of Min and Chen discloses comparing an output of the AI model with the training set of output feature vectors; determining an output error between the output of the AI model and the training set of output feature vectors; and iteratively feeding back the output error and the training set of input feature vectors into the AI model till the output error is below a predefined threshold (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of Min and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claims 6, 14 & 19, the combination of Min and Chen discloses encrypting each of the training set of input feature vectors and the training set of output feature vectors based on Homomorphic keys, wherein the AI model is trained using encrypted training set of input vectors and encrypted training set of output vectors (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of Min and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).
	In regards to claims 7, 8, 15 & 20, the combination of Min and Chen discloses wherein the trained AI model processes encrypted set of input feature vectors to generate encrypted set of output feature vectors; further comprising decrypting, by the trained AI model, the encrypted output feature vectors to generate the output data (The elements presented in the claim(s) do not contain any additional features do not present any inventive step or novelty not addressed/presented in the citations of the combination of Min and Chen. Examiner takes official notice, that these elements are common known, minor design details that are derivable from the prior art and are well known, and obvious to an ordinary skill in the art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/Primary Examiner, Art Unit 2495